Case: 1:19-cv-00860-SJD-KLL Doc #: 19 Filed: 01/19/21 Page: 1 of 1 PAGEID #: 589

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Charles N. Shafor, Case Number: 1:19cv860

Plaintiff,
V. Judge Susan J. Dlott
Commissioner of Social Security,

Defendant.

ORDER
This matter is before the Court pursuant to the Order of General Reference in the United

States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate judge reviewed
the pleadings and filed with this Court on December 23, 2020 a Report and Recommendation
(Doc. 18). No objections have been filed and the time for filing objections expired January 6,

2021.
The Court has reviewed the comprehensive findings of the Magistrate Judge and

considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, the decision of the Commissioner is hereby REVERSED and REMANDED
for further proceedings.

IT IS SO ORDERED.

 

Susan J. om
United States Distri& Judge
